NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3559-19

KELLY A. BUSKEY,

          Petitioner-Appellant,

v.

BOARD OF TRUSTEES,
TEACHERS' PENSION AND
ANNUITY FUND,

     Respondent-Respondent.
__________________________

                   Argued November 9, 2021 – Decided November 22, 2021

                   Before Judges Mawla and Mitterhoff.

                   On appeal from the Board of Trustees of the Teachers'
                   Pension and Annuity Fund, Department of the
                   Treasury.

                   Jason E. Sokolowski argued the cause for appellant
                   (Zazzali, Fagella, Nowak, Kleinbaum & Friedman, PC,
                   attorneys; Jason E. Sokolowski, of counsel and on the
                   briefs).

                   Jeffrey Padgett, Deputy Attorney General, argued the
                   cause for respondent (Andrew J. Bruck, Acting
                   Attorney General, attorney; Melissa H. Raksa,
            Assistant Attorney General, of counsel; Jeffrey Padgett,
            on the brief).

PER CURIAM

      Petitioner Kelly A. Buskey appeals from an April 6, 2020 final

administrative determination of respondent Board of Trustees (Board) of the

Teachers' Pension and Annuity Fund (TPAF) denying her request to extend her

Tier 2 TPAF membership. We affirm.

      This case concerns the interpretation of two statutes governing TPAF

membership. N.J.S.A. 18A:66-7(a) provides: "Membership of any person shall

cease . . . if, except as provided in [N.J.S.A.] 18A:66-8, he [or she] shall

discontinue his [or her] service for more than two consecutive years[.]" N.J.S.A.

18A:66-8(a)(1) to (2) states: "If a teacher . . . has been discontinued from service

without personal fault . . . the teacher's membership may continue . . . if the

member returns to service within a period of [ten] years from the date of

discontinuance from service."

      On September 1, 2009, Buskey enrolled in TPAF through her employment

with the South Brunswick Board of Education. On September 1, 2013, she

transferred to a TPAF-eligible, non-tenured teaching position with the Plumsted

Township Board of Education, where she remained until June 30, 2017.



                                                                              A-3559-19
                                         2
Plumsted did not renew Buskey's contract for the 2017-18 school year, and opted

not to review five other employees' contracts as well.

      On March 5, 2019, the Division of Pensions and Benefits (Division)

notified Buskey in writing her TPAF account was scheduled to expire on June

30, 2019, because she had not made contributions to the account in two years.

On March 18, 2019, TPAF received a certification form from Plumsted, which

identified Buskey's status as "[l]aid off[,]" and "[o]ther." As an explanation for

the "other" sections, Plumsted wrote "[non]-renewed." Plumsted later amended

the certification, removing the marking for the "[o]ther" category and "[n]on-

renewed" to "[l]aid off" above which it wrote "[b]udget cut." The Division never

received the amended certification.

      Buskey subsequently began working for the Shrewsbury Borough Board

of Education and continued her TPAF membership. On August 27, 2019, the

Division informed Shrewsbury it could not transfer Buskey's Tier 2 TPAF

contributions because her account had expired, and that Buskey should instead

enroll as a new TPAF member. Effective September 1, 2019, Buskey enrolled

in a new Tier 5 TPAF membership account.

      Buskey contacted the Division asserting her account should not have

expired because her employment was terminated due to a reduction in force.


                                                                            A-3559-19
                                        3
The Division responded by letter informing her it "does not grant an extension

beyond the two years of inactivity for members who were terminated due to their

contract not being renewed. Therefore, your account has expired on June 30,

2019."

      Buskey contacted the Division again and argued her membership in the

Tier 2 TPAF account should continue for up to ten years because she was laid

off from her teaching position for budgetary reasons, not for performance-

related issues. She claimed she was entitled to a statutory exemption from

expiration of membership because she returned to active service within the ten-

year period.

      The Division denied Buskey's request, citing N.J.S.A. 18A:66-7 and

N.J.S.A. 18A:66-8. It noted there was no evidence indicating Buskey was laid

off to "qualify for the statutory exemption of expiration of membership beyond

two years." Buskey appealed. The TPAF Board affirmed and Buskey requested

a hearing in the Office of Administrative Law (OAL).

      On April 6, 2020, the Board issued a final administrative determination

affirming denial of Buskey's request to extend the expiration date of her TPAF

account. The Board cited N.J.S.A. 18A:66-7 and denied a transfer to the OAL

because "there are no factual issues to be adduced at a hearing . . . ."


                                                                           A-3559-19
                                         4
      The Board also concluded the N.J.S.A. 18A:66-8 exemption did not apply

to Buskey because "[t]he non[-]renewal of a non[-]tenured teacher's annual

contract does not constitute a reduction in number or a discontinuance of service,

which both pertain to tenured teachers." The Board cited the Supreme Court,

which stated: "The practice of offering separate, annual employment contracts

to non[-]tenured school employees is long-standing" and non-tenured school

employees "have no right to the renewal of their individual contracts . . . ."

Pascack Valley Reg'l High Sch. Bd. of Educ. v. Pascack Valley Reg'l Support

Staff Ass'n, 192 N.J. 489, 497, 491 (2007). The Board also noted it "is a

management prerogative [to have] the right not to renew the contracts of non[-

]tenured teachers." Bd. of Educ., Twp. of Wyckoff v. Wyckoff Educ. Ass'n, 168

N.J. Super. 497, 501 (App. Div. 1979). As a result,

            [t]he Board determined that the circumstances which
            resulted in non-renewal of . . . Buskey's contract with
            Plumsted . . . were not a lay[]off which would qualify
            for the statutory exemption of expiration of
            membership beyond two years. Instead, . . . Buskey's
            annual contract was not renewed[,] and her
            employment ended on June 30, 2017.

                                        I.

      Our "review of administrative agency action is limited." Russo v. Bd. of

Trs., Police & Firemen's Ret. Sys., 206 N.J. 14, 27 (2011) (citing In re


                                                                            A-3559-19
                                        5
Herrmann, 192 N.J. 19, 27 (2007)). We defer "to an administrative agency's

exercise of its statutorily delegated responsibilities." Lavezzi v. State, 219 N.J.

163, 171 (2014) (citing City of Newark v. Nat. Res. Council, Dep't of Env't Prot.,

82 N.J. 530, 539 (1980)). "[A]n appellate court ordinarily should not disturb an

administrative agency's determinations or findings unless there is a clear

showing that (1) the agency did not follow the law; (2) the decision was

arbitrary, capricious, or unreasonable; or (3) the decision was not supported by

substantial evidence." In re Virtua-West Jersey Hosp. Voorhees for a Certificate

of Need, 194 N.J. 413, 422 (2008). We are "in no way bound by [an] agency's

interpretation of a statute or its determination of a strictly legal issue." Allstars

Auto Grp., Inc. v. N.J. Motor Vehicle Comm'n, 234 N.J. 150, 158 (2018)

(alteration in original) (quoting Dep't of Child. & Fams., Div. of Youth & Fam.

Servs. v. T.B., 207 N.J. 294, 302 (2011)); see also State v. S.B., 230 N.J. 62, 67

(2017) (stating statutory interpretation issues are reviewed de novo).

                                         II.

      On appeal, Buskey acknowledges N.J.S.A. 18A:66-7 terminates TPAF

membership if the member is inactive for more than two years. However, she

argues she was entitled to the exemption in N.J.S.A. 18A:66-8(a)(1) to (2)

because a non-renewal is encompassed by the "without personal fault" grounds


                                                                              A-3559-19
                                         6
envisioned by the statute. She argues the cases the Board cited are inapposite

and do not stand for the proposition that N.J.S.A. 18A:66-8 applies only to

tenured teachers. We are unpersuaded.

      N.J.S.A. 18A:27-4.1(b) states: "A board of education shall renew the

employment contract of a certificated or non-certificated . . . employee only

upon the recommendation of the chief school administrator" and "[a]

non[-]tenured . . . employee who is not recommended for renewal by the chief

school administrator shall be deemed non[-]renewed." Accordingly, in Pascack

Valley, the Court held non-tenured employees "have no right to renewal of

the[ir] [employment] contracts." 192 N.J. at 492. "These employees are then

considered 'non[-]renewed' rather than terminated or dismissed." Id. at 493

(citing N.J.S.A. 18A:27-4.1(b)).      To underscore the point, the Court

distinguished between employees who are terminated and those whose contracts

are simply not renewed. See id. at 492-93. This mirrored the Court's findings

in other cases that the term "layoff" "connotes involuntary dismissal during the

term of a contract, and is not applicable to the non[-]renewal of a particular

employee's appointment at the end of a fixed term." Camden Bd. of Educ. v.

Alexander, 181 N.J. 187, 200 (2004) (superseded on other grounds by N.J.S.A.

34:13A-5.3).


                                                                          A-3559-19
                                       7
      Although these Supreme Court cases did not concern the application of

N.J.S.A. 18A:66-8(a)(1) to (2), we draw on precedent interpreting similar

language in other state pension systems. In Cologna v. Board of Trustees, Police

and Firemen's Retirement System, 430 N.J. Super. 362 (App. Div. 2013), we

interpreted N.J.S.A. 43:16A-3(5), a provision of the Police and Firemen's

Retirement System (PFRS), which states:

            If a member . . . has been discontinued from service
            through no fault of [their] own . . . [their] membership
            may continue, notwithstanding any provision of this
            article if such member returns to service within a period
            of [five] years from the date of [their] discontinuance
            from service.

      Although the plaintiff voluntarily resigned from his job, we concluded that

N.J.S.A. 43:16A-3(5) was "confined to only members who lose their public

employment as the result of an employer's layoff or reduction in force, or

through leave of absence in accordance with the statute." Id. at 364. We found

"the phrase 'has been discontinued' is written in the passive voice. As such, it

connotes a situation in which an employer . . . took action against an employee

by discontinuing his services." Id. at 372. Furthermore, we held "the passive

term 'has been discontinued' . . . signifies that the employee in question, as the

recipient of the action, has been terminated from his [or her] job as a result of

the employer's own actions."          Ibid. (quoting N.J.S.A. 43:16A-3(5)).

                                                                            A-3559-19
                                        8
Accordingly, because the plaintiff resigned voluntarily and not as a result of his

former employer's actions, he was not discontinued from service within the

meaning of N.J.S.A. 43:16A-3(5). See ibid.

      Here, Buskey was not terminated, dismissed, or otherwise laid off as

envisioned by N.J.S.A. 18A:66-8. Rather, her contract expired and was not

renewed. Buskey relied on the "without personal fault" language in the statute,

disregarding the preceding language requiring the employee to "ha[ve] been

discontinued from service . . . ." See N.J.S.A. 18A:66-8(a)(1). Notwithstanding

the fault issue, the statutory extension did not apply to Buskey because she had

no right to continued employment after the expiration of her contract. See

Pascack Valley, 192 N.J. at 492.

      Finally, we reject Buskey's assertion the Board was required to refer the

matter to the OAL for factfinding. The central issue was whether the statutory

exemption applies to non-tenured teachers. As a matter of law, it does not.

Therefore, a factfinding hearing was not required. See N.J.A.C. 17:3-1.7(a)(4).

      Affirmed.




                                                                            A-3559-19
                                        9